Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022, has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith.

Status of the claims
	Claims 100 and 105-112 are pending.
Applicant’s arguments filed on 10/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments, filed on 10/11/2022, have been entered into the record. Applicant has amended claims 100 and 106-110. Applicant has cancelled claims 102-104. Applicant has newly added claims 111-112. Therefore, claims 100 and 105-112 are subject of the Office action below.
Withdrawn Rejections:
Claim Rejections - 35 USC § 112-Withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 106-110 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of claims 106-110 so that the claims no longer recite the limitation “enhanced treatment amount”.

Maintained Rejections (I):
Claim Rejections - 35 USC § 112-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 105, 107 and 109-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record set forth in the previous Office action mailed on 10/06/2022.

Response to the Applicant’s Arguments
Applicant reiterates previous arguments alleging that the limitation of “silicone dioxide” and “mineral oil”, as essential components of a topical delivery system, are fully incorporated by reference in the instant specification. Please see § 1, unnumbered 1st page of Remarks filed on 10/11/2022.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
This is because Applicant has not provided any evidence in the record, that cites a specific section of the reference(s), incorporated in the instant specification, which disclose “silicone dioxide” and “mineral oil”, as essential components of a topical delivery system (emphasis added).

Reiterated Rejections (I): 
Claim Rejections - 35 USC § 112-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 105, 107 and 109-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record set forth in the previous Office action mailed on 10/06/2022, of which reasons are herein reiterated. Claims 107 and 109-110 depend from claim 105 and is therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons set forth below. 
Applicant’s Response filed on 07/21/2022, has introduced new matter. Applicant has newly added claim 105 to recite the limitation of “silicone dioxide and mineral oil”, among the essential components of a topical delivery system. 
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

A review of the instant specification and claims as originally filed, fails to provide any written support for “silicone dioxide” and “mineral oil”, among the essential components of a topical delivery system, which would indicate that at the time the instant invention, the Applicant was in possession of or contemplated a topical delivery system having “silicone dioxide” and “mineral oil”, among the essential components of the delivery system. The terms “silicone dioxide” and “mineral oil” are not recited in the specification.
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”

New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04(a) to § 608.04(c).
Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.
 
Maintained Rejections (II):
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 100, 106, 108, is maintained and newly added claims 111-112 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang in view of: 1) Wokovich; and 2) Samira, for the reasons of record set forth in the Office action mailed on 10/06/2022. 

The rejection of claims 105, 107 and 109-110 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang in view of: 1) Wokovich; 2) Samira; and 3) Lebo, is maintained for the reasons of record set forth in the Office action mailed on 10/06/2022. 
Response to the Applicant’s Arguments
	The Applicant raised several arguments (see unnumbered 2nd through 9th page of Remarks filed on 10/11/2022), alleging that the instant claims are non-obvious over the prior art because:
	1) Applicant has surprisingly and unexpectedly observed that lidocaine at 1.8 wt% and 3.6 wt% to 3.99 wt%, was found to exhibit equivalent effectiveness, when compared to 5 wt% lidocaine. Applicant cites: i) Warner Chilcott Co. v. Lupin Ltd. Civil Action No. 11-5048 (JAP) (D.N.J. Jan. 17, 2014); ii) Exhibits G-H; iii) Pfizer Inc. v. Teva Pharm. USA, Inc.,803_F. Supp. 2d_397, 2011 WL 996794 FN 11 (E.D.Va. Mar. 17, 2011); and iv) Prescribing Information supporting FDA approval of a product that embodies instant claim 112, in support of the Applicant’s allegation. Please see unnumbered 2nd through 4th page of Remarks filed on 10/11/2022.
However, Applicant’s arguments are not found to be persuasive for the reasons below.
	Applicant’s summary of the Warner Chilcott Co. v. Lupin Ltd case, are misleading as it pertains to the relevant factual information relied upon in the Applicant’s traversal of the rejection of instant claims. The arguments proffered alleged what appears to be the Applicant’s position alleging that the fact pattern in the Warner Chilcott Co. v. Lupin Ltd case, is similar to the fact pattern in instant application. The Warner Chilcott Co. v. Lain Ltd case relates to patent infringement actions brought by Warner Chilcott Co, against Lupin Ltd, with respect to U.S. Patent No. 7,704,984 (‘984 patent). 
Warner Chilcott Co, is the holder of New drug Application (NDA), No. 22-501, for Lo Loestrin Fe, an oral contraceptive, which is an embodiment of the ‘984 patent. Lo Loestrin Fe regimen includes administering on a daily basis over a 28-day cycle:
i) 24 active tablets comprising 1 mg norethindrone acetate (NA) and 10 µg ethinyl estradiol (EE), followed by;
ii) 2 active tablets comprising 10 µg EE, followed by;
iii) 2 nonhormonal placebo tablets containing 75 mg ferrous fumarate.
	Lupin ltd filed an Abbreviated New drug Application (ANDA), No. 20-3113 with the FDA, seeking approval to market a product which Lupin ltd contends is bioequivalent to, and refers to, Warner’s Lo Loestrin Fe. Lupin ltd certified to the FDA that the ‘984 patent is invalid, unenforceable, and/or will not be infringed by the manufacture, use or sale by Lupin’s ANDA.
	The claims of the ‘984 patent (e.g., claim 1), read as follows:
	Claim 1: 
A method of contraception comprising the steps of sequentially administering to a female of child-bearing age: 
a) a first composition containing a progestin in an amount equivalent to about 0.3 to about 1.5 mg NA, wherein the progestin is selected from NA or norethindrone and 5 to 15 μg of EE for 24 days; 
b) a second composition containing 5 to 15 μg of EE and substantially free of a progestin for 2 days; and 
c) a third composition that is a placebo, 
wherein the sequential administration of the first composition, the second composition and the third composition, is performed on a daily basis over a 28-day cycle.
Lupin ltd relied upon the following prior art references for obviousness of the ‘984 patent:
1) U.S. patent No. 5,756,490 (‘490 patent), which is the primary prior art reference relied upon by Lupin ltd, discloses providing a combination of progestin and estrogen (preferably 15-25 μg EE) for 23 or 24 days, followed by the administration of estrogen-only for 4 to 10 days.
2) U.S. patent No. 5,552,394 (‘394 patent), discloses providing progestin and estrogen for 23-25 days, followed by four days of placebos.
3) U.S. patent No. 5,980,940 (‘940 patent), discloses providing a combination of a progestin and an estrogen for 23- or 24 days, followed by 2 or 1 days of placebo, followed by 4, 3, or 2 days of estrogen only.
The court finds that the ‘984 patent is non-obvious over the cited prior art because:
1) the ‘490 patent, which closely related to the ‘940 patent would not lead a person skilled in the art to the claimed order of administration in the ‘940 patent because the ‘490 patent does not provide a placebo and, in fact, provides estrogen-only tablets immediately prior to the combination tablets. Please see page 18.
2) Lupin’s obviousness defence relies in large part on the teachings of the ‘940 patent, however: 
a) the ‘940 patent contains no data that demonstrates the efficacy or cycle control of any of the approximately 6.2 million potential oral contraceptive regimens that the ‘940 patent encompasses (see pages 11-12);
b) while the ‘940 patent provides an EE of 15-25 μg, it does not suggest anywhere that 15 μg EE, which is the only point of intersection between the ranges of the ,940 patent and the asserted claims of the ‘984 patent, could be successfully with NA. Furthermore, since the prior art taught against the use of NA with less than 20 μg of EE, one skilled in the art would have believed that more estrogen would be required with NA. Please see pages 12-18.
3) although the ‘394 patent discloses broad ranges of potential doses namely, 1-35 μg EE, and 0.025-10 mg NA, the ‘394 patent states no preference for a particular EE or NA dose, except a particular NA dose at 0.5-1.5 mg. Please see page 18.
Unlike the Warner Chilcott Co. v. Lupin Ltd case, at the time the instant invention was made (priority date 12/21/2011):
1) Exemplary lidocaine patch in the range encompassing the instantly claimed 1.8 wt% to 1.9 wt% and 3.6 wt% to less than 4 wt%, was known in the art. For example:
a) Chiang exemplified a patch consisting 5 wt% lidocaine. Chiang discloses that in some embodiments, lidocaine can be in the range of about 1 wt% to about 10 wt%. Please see Office action mailed on 10/06/2022 and reiterated below.
b) Padula (J. Controlled Release, 2003, 88, 277-285, cited in the previous Office action), exemplified a patch consisting: 1) lidocaine HCl or lidocaine base at 1.0 wt%, 2.0 wt% and 4.0 wt% (see Table 1); 2) 2.5 wt% lidocaine HCl (reference patch, see § 2, under the title “Materials and Methods” and Table 3); 3) 2.09 wt% to 2.21 wt% lidocaine base (2.15±0.06 wt%, see Table 2); and 4) 2.15 wt% lidocaine base (see Table 3). Please see Office action below.
c) CN102018696A (published 04/20/2011, Machine Translation, cited in the previous Office action), discloses a patch consisting of 0.5 wt% to 2 wt% lidocaine or a pharmaceutically acceptable salt thereof, as the only active ingredient. Please see abstract, page 1, lines 10-18 and pages 4-8, Examples 1-6. Specifically, CN102018696A exemplified a patch consisting of 2 wt% lidocaine (see Example 6 at pages 7-8). Please see Office action mailed on 09/17/2020.
d) Chinhin (JPH09315964, published 12/09/1997, Machine Translation, cited in the previous Office action), discloses a patch consisting of 0.5 to 5 wt% of lidocaine or pharmaceutically acceptable salt thereof, as the only active ingredient (see abstract, ¶s 0001, 0006-0020). Chinhin (see ¶ 0015, Example 1) exemplified a patch consisting of 2 wt% lidocaine. Please see Office action mailed on 09/17/2020.
e) Alam (US Pub. 20090123527, published 05/14/2009, cited in the previous Office action), discloses an aqueous gel formulation consisting of 1.5 wt% (15 mg/ml) to 5 wt% (50 mg/ml) lidocaine or a pharmaceutically acceptable salt thereof, as the only active agent. Please see abstract, ¶s 0007, 0009, 0012 and 0018. Specifically, Alam discloses working examples of 1.5 wt%, 2.5 wt% and 3.5 wt% lidocaine. Please see ¶ 0018 and Examples 1-6 at ¶s 0048-0059. Alam states that the invention further provides a transdermal patch containing the inventive aqueous formulation, which finds utility in pain treatment. Alam states that the patch includes a backing layer, an adhesive, a release liner and a membrane. Please see title of the invention, abstract, ¶s 0040-0046 and reference claims 1-12, 14-19, 23 and 25-27. Please see Office action mailed on 09/17/2020.
The instantly claimed 1.8 wt% to 1.9 wt% lidocaine, is merely close to the 2.0 wt% lidocaine disclosed by the prior art (see discussions above). The claimed 3.6 wt% to less than 4 wt% lidocaine, overlaps or lies inside the range of, of for example, 1.0 wt% to 4.0 wt%; or 0.5 wt% to 5 wt% lidocaine disclosed by prior art (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).
In the instant case, because the claimed: i) 1.8 wt% to 1.9 wt% lidocaine, not only overlap or lie inside ranges disclosed by the prior art, but is also merely close to the 2.0 wt% lidocaine disclosed by the prior art (see discussions above); and ii) 3.6 wt% to less than 4 wt% lidocaine overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.
2) Applicant has not provided any evidence in the record that would support what appears to the Applicant’s position alleging that the prior art relied upon, teaches against use of a patch consisting of 1.8 wt% to 1.9 wt% lidocaine; or 3.6 wt% to less than 4 wt% lidocaine.
3) The FDA’s approval of a product that allegedly embodies instant claim 112, is a proof of what have been taught by the prior art (see discussions above).
4) It is also noted that at the time the instant invention was made (priority date 12/21/2011), a review of the specification, fails to provide any working example of a topical delivery system.
The fact pattern in the Warner Chilcott Co. v. Lupin Ltd case above, is therefore, not similar to the fact pattern relied upon in the rejection of the instant claims. 
5) The instant claims are not commensurate in the scope with the evidence of unexpected results of lidocaine at 0.5 wt% or lidocaine 3.6 wt% with menthol 1.25 wt% (see unnumbered 3rd page of Remarks filed on 10/11/2022), because the limitation of lidocaine at 0.5 wt% or lidocaine 3.6 wt% with menthol 1.25 wt%, is not recited in the instant claims.
6) There is nothing in the Pfizer Inc. v. Teva Pharm. USA, Inc. case, which states that selecting a range or an amount that not only overlaps or lies inside a range disclosed by the prior art, but is merely close to a range disclosed by the prior art, would render the range or the amount, non-obvious to the prior art.

Chiang, Wokovich, Samira and Lebo references:
Applicant reiterate the same previous arguments against the cited references on the grounds that: 
 1) Chiang, Wokovich, Samira and Lebo all teach a matrix patch. Please see unnumbered 4th through 5th page of Remarks filed on 10/11/2022.
2) Chiang and Lebo disclose hydrogel patch. Please see unnumbered 5th through 7th page of Remarks filed on 10/11/2022.
3) Wokovich discloses an adhesive layer that comprises a semisolid, hydrogel matrix. Please see unnumbered 7th through 8th page of Remarks filed on 10/11/2022.
4) Samira does not disclose a reservoir patch.  Please see § B, unnumbered 8th through 9th page of Remarks filed on 10/11/2022.
5) Drug in matrix patches are not drug in adhesive patches. Please see § 2, unnumbered 9th page of Remarks filed on 10/11/2022.
 However, Applicant’s arguments are not found to be persuasive for the reasons below.
It is note that the Applicant is not arguing against the fact that cited references combined to disclose a drug-in-adhesive patch consisting of: i) a drug included adhesive layer; ii) a backing layer; and iii) a release liner. The claimed invention (e.g., claim 100), requires a drug-in-adhesive patch consisting of: i) a drug included adhesive layer; ii) a backing layer; and iii) a release liner. The cited references combined to disclose a drug-in-adhesive patch consisting of: i) a drug included adhesive layer; ii) a backing layer; and iii) a release liner. Please see Office action mailed on 10/06/2022 and reiterated below.
Furthermore, the limitation of particular type of a patch (e.g., a reservoir patch), is not recited in the instant claims. It is suggested that Applicant amends the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art.
For the reasons above, and those made of record in the previous office action, the rejections are maintained.

	Reiterated Rejections (II):
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 100, 106, 108, is maintained and newly added claims 111-112 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang (WO2009146443A1, published 12/03/2009, cited in the previous Office action) in view of: 1) Wokovich (European J. Pharmaceutics & Biopharmaceutics, 2006, 64, 1-8, cited in the previous Office action); and 2) Samira (FR2732896A1, published 10/18/1996, Machine Translation, cited in the previous Office action), for the reasons of record set forth in the Office action mailed on 10/06/2022, of which said reasons are herein reiterated. 
Applicant claims a topical delivery system for the transdermal delivery of lidocaine (intended use, emphasis added), consisting essentially of:
1.8 wt% to 1.9 wt% lidocaine;
 a drug-in-adhesive patch consisting of:
a drug included adhesive layer;
a backing layer; and 
a release liner; 
an excipient;
an organic acid; and
an alcohol.
Applicant’s claim does not specify: i) a particular excipient or ii) a particular organic acid; or iii) a particular alcohol, it does reads on: i) an excipient; or ii) an organic acid; or an alcohol. Accordingly, for the purpose of examination:
i) any excipient that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an excipient”.
ii) any organic acid that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an organic acid”.
iii) any alcohol that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an alcohol”.
The Applicant only states that the instant invention is directed to a patch for transdermal delivery of lidocaine comprising less than 5 wt% or less than 4 wt% lidocaine by weight (see instant specification at, for example, ¶s 0016 and 0098). The specification only provides two schematic diagrams illustrating how: i) neuropathic pain can be reduced using a lidocaine patch (Figure 1); and ii) a lidocaine solution can be delivered into the skin using iontophoresis (Figure 2). 
Based on the Applicant’s plan for obtaining a desired result, Applicant is now claiming to have invented a topical delivery system of instant claim 100. However, a review of the specification, fails to provide any working example of a topical delivery system.
Similar to claim 100, Chiang (see page 9, lines 7-10), teaches a drug-in-adhesive patch comprising:
5 wt% lidocaine-in-adhesive patch comprising:
a 5 wt% wt% lidocaine included adhesive layer;
a backing layer; and 
a release liner; and 
other pharmaceutically inactive ingredients.
Chiang relates to a drug-in-adhesive composition comprising:
 medicated adhesive (i.e., a drug-in-adhesive), patch, comprising:
a drug included adhesive layer;
a backing layer; and 
a release liner; and 
at least one pharmaceutically inactive ingredient.
Please see abstract, page 3, lines 7-14, page 4, lines 8-28, page 5, lines 1-6, page 6, lines 19-20, Figures 1-4, Examples 1-43 and reference claims 1-18. Chiang discloses that lidocaine has been used as a model drug in tests demonstrating the benefits of some embodiments of the invention described herein (see page 9, line 3-4).
Although Chiang only exemplifies a transdermal delivery system comprising 5 wt% lidocaine as the drug (e.g., see Example 4), Chiang discloses that in some embodiments, lidocaine can be in the range of about 1 wt% to about 10 wt% (see page 7, lines 14-17). 
The claimed 1.8 wt% lidocaine lies inside ranges disclosed by Chiang because Chiang teaches that lidocaine can be in the range of about 1 wt% to about 10 wt% (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the instantly claimed 1.8 wt% lidocaine, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists. 
Therefore, the selection of a specific amount of lidocaine (e.g., 1.8 wt% lidocaine), would have been routinely determined and optimized in the pharmaceutical art through test series, following guidelines set forth by the prior art teachings.
The pharmaceutical inactive ingredient can be selected from talc, magnesium stearate, titanium dioxide, starch, silicon dioxide or sorbitol (an alcohol). Please see page 6, lines 19-20. Inactive ingredients have been surprisingly found to increase the ability of the active ingredients to penetrate the skin (see page 5, line 20-21). Chiang also teaches propylene glycol (an alcohol), among other skin permeation enhancers known in the art (see page 2, lines 11-25).
Chiang is not explicit in teaching an organic acid. 
However, the claimed invention would have been obvious over Chinhin because it was known in the art that an organic acid can be used in formulation of a transdermal delivery system. 
For example:
1) Wokovich teaches, for example, propylene glycol (an alcohol), methyl laurate, ethyl oleate, carvone, lauric acid (an organic acid), oleic acid (an organic acid), N-methyl-pyrrolidone, azone, isopropyl myristate and alcohol, as permeation enhancers that can be used to modulate drug absorption through the skin. Please see § 3.5.
 Similar to Chiang (see discussions above), Wokovich teaches a transdermal drug delivery system (TDDS, also known as patch, see abstract), comprising a drug included adhesive layer, a backing layer, a release liner layer (see Figure 1), which is designed to deliver a therapeutically effective amount of a drug across a patient’s skin (see abstract).
2) Similar to Chiang and Wokovich (see discussions above), Samira relates to a transdermal delivery system (generally known as patch, see abstract), and teaches propylene glycol and oleic acid as promoter of drug absorption through the skin. Please see abstract, page 2, lines 63-66 and Example 1.
At the time of the instant invention, a person skilled in the art would have found it obvious to modify Chiang with Wokovich, and Samira in order to arrive at a transdermal delivery system designed to deliver a therapeutically effective amount of a drug (e.g., lidocaine) across a patient's skin, consisting essentially of: i) a lidocaine-in-adhesive patch consisting: a) a lidocaine included adhesive layer; b) a backing layer; and c) a release liner; ii) an excipient; iii) an organic acid (e.g., oleic acid); and iv) an alcohol (e.g., propylene glycol).
A person skilled in the art would have had a reasonable expectation that the transdermal delivery system would exhibit utility in the delivery of a therapeutically effective amount of a drug (e.g., lidocaine) across a patient's skin.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 100, the intended use of a topical delivery system consisting of: i) 1.8 wt% to 1.9 wt% lidocaine; ii) drug-in-adhesive patch consisting of (a drug included adhesive layer; a backing layer; and a release liner); iii) an excipient; iv) an organic acid; and v) an alcohol, for transdermal delivery, is an inherent property of the topical delivery system. 
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Chiang, Wokovich and Samira combine to disclose a topical delivery system of instant claim 100 (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a patch, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Therefore, claim 100 is obvious over Chiang, Wokovich and Samira.
Independent claims 111-112 are similar to claim 100, however, claims 111-112 only differ slightly from 100 in that the claims require: i) 3.6 wt% to less than 4 wt% lidocaine; a pharmaceutically acceptable carrier; an adhesive and an excipient (claim 111); and ii) 1.8 wt% lidocaine; an adhesive and an excipient (claim 112).
The claimed 3.6 wt% to less than 4 wt% lidocaine (claim 111) or 1.8 wt% lidocaine (claim 112), lies inside ranges disclosed by Chiang because Chiang teaches that lidocaine can be in the range of about 1 wt% to about 10 wt% (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the instantly claimed 3.6 wt% to less than 4 wt% lidocaine (claim 111) or 1.8 wt% lidocaine (claim 112), overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists. 
Therefore, the selection of a specific amount of lidocaine (e.g., 1.8 wt% lidocaine), would have been routinely determined and optimized in the pharmaceutical art through test series, following guidelines set forth by the prior art teachings.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Claims 1111-112 do not specify: i) a particular carrier; or ii) a particular excipient, but they do read on inactive ingredients. Accordingly, any inactive ingredient that is employed in the formulation of a topical delivery system, is included in the interpretation of: i) “a pharmaceutically acceptable carrier”; or ii) “an excipient”.
The limitation of at least inactive ingredient, is addressed by the cited references, wherein, Chiang, Wokovich and Samira, combine to disclose, for example, silicone dioxide, an alcohol and an organic acid, as pharmaceutically acceptable inactive agents (see discussions above).
The limitation of an adhesive is addressed by cited prior arts (see discussions above).
Therefore, claims 111-112 are obvious over Chiang, Wokovich and Samira.
Regarding claims 106 and 108, the recited limitation: i) an organic acid in an amount of from 0.75-3.75 wt% (claim 106); and ii) an alcohol in an amount of from 0.1-10 wt% (claim 108), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

The rejection of claims 105, 107 and 109-110 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang (WO2009146443A1, published 12/03/2009, cited in the previous Office action) in view of: 1) Wokovich (European J. Pharmaceutics & Biopharmaceutics, 2006, 64, 1-8, cited in the previous Office action); 2) Samira (FR2732896A1, published 10/18/1996, Machine Translation, cited in the previous Office action); and 3) Lebo (WO2006028863A1, published 03/16/2006, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 10/06/2022, of which said reasons are herein reiterated.
Independent claim 105 is drawn to a topical delivery system for the transdermal delivery of lidocaine (intended use, emphasis added), consisting essentially of:
1.8 wt% to 1.9 wt% lidocaine;
 a drug-in-adhesive patch consisting of:
a drug included adhesive layer;
a backing layer; and 
a release liner; 
an adhesive;
an excipient;
an organic acid; 
an alcohol;
a silicone dioxide; and
a mineral oil.
The limitations of: i) 1.8 to 1.9 wt% lidocaine; ii) a drug-in-adhesive patch consisting of a drug included adhesive layer, a backing layer and a release liner; iii) an excipient; iv) an alcohol; and iv) an organic acid, are addressed in the corresponding teachings of Chiang, Wokovich and Samira, described above and are hereby incorporated into the instant rejection.
Chiang discloses that suitable adhesives include, but are not limited to, polyisobutylene, polyacrylate, silicone elastomers, and combinations thereof (see page 5, lines 7-8). 
The limitation of silicone dioxide is addressed by Chiang, who teaches silicone dioxide among the at least one drug-in-adhesive excipient (see discussions above). The Examiner, therefore, applies the same teachings hereto.
Chiang, Wokovich and Samira do not combine to explicitly teach mineral oil.
However, the claimed invention would have been obvious over Chiang, Wokovich and Samira, because mineral oil was known in the art for the formulation of   a drug-in-adhesive patch.
For example, Lebo teaches mineral oil as a drug-in-adhesive excipient, that can be used alone or in combination with other excipients. Please see page 14, lines 15 through page 15, lines 1-5, Examples 11-12 and Examples 15-17. Similar to Chiang, Wokovich and Samira (see discussions above), Lebo teaches a drug-in-adhesive delivery system comprising a drug included adhesive layer, a backing layer, a release liner layer. Please see Figure 1 and page 7, lines 5-9.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Chiang, Wokovich and Samira with Lebo, in order to arrive at the invention of claim 105. One skilled in the art would have had a reasonable expectation that a drug-in-adhesive consisting essentially of an organic acid (e.g., oleic acid), an alcohol (e.g., propylene glycol), silicone and mineral oil, would exhibit an enhanced permeation ability, when compared to a drug-in-adhesive only consisting essentially of an organic acid (e.g., oleic acid) and an alcohol (e.g., propylene glycol).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 107 and 109-110, the recited limitation: i) an organic acid in an amount of from 0.75-3.75 wt% (claim 107); and ii) an alcohol and silicone dioxide in an amount of from 0.1-10 wt% (claims 109-110), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 100, 106, 108 and 111-112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Padula (J. Controlled Release, 2003, 88, 277-285, cited in the previous Office action) in view of Wokovich (European J. Pharmaceutics & Biopharmaceutics, 2006, 64, 1-8, cited in the previous Office action).
Independent claim 100 is drawn to a topical delivery system for the transdermal delivery of lidocaine (intended use, emphasis added), consisting essentially of:
1.8 wt% to 1.9 wt% lidocaine;
 a drug-in-adhesive patch consisting of:
a drug included adhesive layer;
a backing layer; and 
a release liner; 
an excipient;
an organic acid; and
an alcohol.
Applicant’s claim does not specify: i) a particular excipient or ii) a particular organic acid; or iii) a particular alcohol, it does reads on: i) an excipient; or ii) an organic acid; or an alcohol. Accordingly, for the purpose of examination:
i) any excipient that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an excipient”.
ii) any organic acid that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an organic acid”.
iii) any alcohol that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an alcohol”.
Similar to claim 100, Padula relates to a delivery system for transdermal delivery of lidocaine (see title of the article and abstract). Specifically, Padula (see page 277, ¶ on right column and § 2, under the title “Materials and Methods”), teaches a delivery system consisting of: 
a drug-in-adhesive patch consisting of:
a drug included adhesive layer;
a backing layer; and 
a release liner; 
lidocaine hydrochloride (HCl) or lidocaine base, dissolved in
water/glycerin mixture (an excipient or carrier) or glycerin alone (an excipient or carrier)
polyvinyl alcohol (PVA, an alcohol or excipient)
adhesive (Plastoid E 35 M®, an acrylic based adhesive, see § 3, under the title “Results and discussions”).
Padula teaches: 1) lidocaine HCl or lidocaine base at 1.0 wt%, 2.0 wt% and 4.0 wt% (see Table 1); 2) 2.5 wt% lidocaine HCl (reference patch, see § 2, under the title “Materials and Methods” and Table 3); 3) 2.09 wt% to 2.21 wt% lidocaine base (2.15±0.06 wt%, see Table 2); and 4) 2.15 wt% lidocaine base (see Table 3). 
The claimed 1.8% wt% to 1.9 wt% of lidocaine not only overlaps or lies inside the range of 1.0 wt% to 4.0 wt% lidocaine disclosed by Padula (see discussions above), but is also merely close to the 2.0 wt% lidocaine disclosed by Padula (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).
In the instant case, because the claimed 1.8% wt% to 1.9 wt% of lidocaine, not only overlaps or lies inside ranges disclosed by the prior art, but is also merely close to the 2.0 wt% lidocaine disclosed by the prior art (see discussions above), a prima facie case of obviousness exists. Therefore, the selection specific lidocaine amount would have been routinely determined and optimized in the pharmaceutical art. 
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Padula is not explicit in teaching an organic acid.
However, the claimed invention would have been obvious over Padula because it was known in the art that an organic acid can be used in formulation of a transdermal delivery system. 
For example, Wokovich teaches, for example, propylene glycol (an alcohol), methyl laurate, ethyl oleate, carvone, lauric acid (an organic acid), oleic acid (an organic acid), N-methyl-pyrrolidone, azone, isopropyl myristate and alcohol, as permeation enhancers that can be used to modulate drug absorption through the skin. Please see § 3.5.
 Similar to Padula (see discussions above), Wokovich teaches a transdermal drug delivery system (TDDS, also known as patch, see abstract), consisting of: i) a drug included adhesive layer; ii) a backing layer; and iii) a release liner layer (see Figure 1), which is designed to deliver a therapeutically effective amount of a drug across a patient’s skin (see abstract).
At the time of the instant invention, a person skilled in the art would have found it obvious to modify Chiang with Wokovich, in order to arrive at a transdermal delivery system designed to deliver a therapeutically effective amount of a drug (e.g., lidocaine) across a patient's skin, consisting essentially of: i) a lidocaine-in-adhesive patch consisting: a) a lidocaine included adhesive layer; b) a backing layer; and c) a release liner; ii) an excipient; iii) an organic acid (e.g., oleic acid); and iv) an alcohol (e.g., propylene glycol).
A person skilled in the art would have had a reasonable expectation that the transdermal delivery system would exhibit utility in the delivery of a therapeutically effective amount of a drug (e.g., lidocaine) across a patient's skin.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 100, the intended use of a topical delivery system consisting of claim 100 (see discussions above), for transdermal delivery, is an inherent property of the topical delivery system. 
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Padula and Wokovich combine to disclose a topical delivery system of instant claim 100 (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a patch, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Therefore, claim 100 is obvious over Padula and Wokovich.
Independent claims 111-112 are similar to claim 100, however, claims 111-112 differ slightly from 100 in that the claims require: i) 3.6 wt% to less than 4 wt% lidocaine; a pharmaceutically acceptable carrier; an adhesive and an excipient (claim 111); and ii) 1.8 wt% lidocaine; an adhesive and an excipient (claim 112).
Claims 1111-112 do not specify: i) a particular carrier; or ii) a particular excipient, but they do read on inactive ingredients. Accordingly, any inactive ingredient that is employed in the formulation of a topical delivery system, is included in the interpretation of: i) “a pharmaceutically acceptable carrier”; or ii) “an excipient”.
The limitation of at least inactive ingredient (excipient or carrier), is addressed by the cited references, wherein, Padula and Wokovich, combine to disclose, for example, water/glycerin mixture, glycerin alone, an alcohol and an organic acid, as pharmaceutically acceptable inactive agents (see discussions above).
The limitation of an adhesive is addressed by cited prior arts (see discussions above).
Regarding independent claims 111-112, the claimed 3.6 wt% to less than 4 wt% lidocaine (claim 111) or 1.8 wt% lidocaine (claim 112), not only overlaps or lies inside the range of 1.0 wt% to 4.0 wt% lidocaine disclosed by Padula (see discussions above), but is also merely close to the 2.0 wt% and 4 wt% lidocaine disclosed by Padula (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the instantly claimed 3.6 wt% to less than 4 wt% lidocaine (claim 111) or 1.8 wt% lidocaine (claim 112), not only overlaps or lies inside ranges disclosed by the prior art (see discussions above), but is also merely close to the 2.0 wt% and 4 wt% disclosed by the prior art (see discussions above), a prima facie case of obviousness exists. 
Therefore, the selection of a specific amount of lidocaine (e.g., 1.8 wt% lidocaine), would have been routinely determined and optimized in the pharmaceutical art through test series, following guidelines set forth by the prior art teachings.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, claims 111-112 are obvious over Padula and Wokovich.
Regarding claims 106 and 108, the recited limitation: i) an organic acid in an amount of from 0.75-3.75 wt% (claim 106); and ii) an alcohol in an amount of from 0.1-10 wt% (claim 108), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.


Claims 105, 107 and 109-110 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Padula (J. Controlled Release, 2003, 88, 277-285, cited in the previous Office action) in view of: 1) Wokovich (European J. Pharmaceutics & Biopharmaceutics, 2006, 64, 1-8, cited in the previous Office action); 2) Lebo (WO2006028863A1, published 03/16/2006, cited in the previous Office action); and 3) Gale et al (hereinafter “Gale”, U.S. patent No. 4,615,699, issued 10/07/1986).
Independent claim 105 is drawn to a topical delivery system for the transdermal delivery of lidocaine (intended use, emphasis added), consisting essentially of:
1.8 wt% to 1.9 wt% lidocaine;
 a drug-in-adhesive patch consisting of:
a drug included adhesive layer;
a backing layer; and 
a release liner; 
an adhesive;
an excipient;
an organic acid; 
an alcohol;
a silicone dioxide; and
a mineral oil.
The limitations of: i) 1.8 to 1.9 wt% lidocaine; ii) a drug-in-adhesive patch consisting of a drug included adhesive layer, a backing layer and a release liner; iii) an excipient; iv) an alcohol; and iv) an organic acid, are addressed in the corresponding teachings of Padula and Wokovich, described above and are hereby incorporated into the instant rejection.
Padula and Wokovich do not combine to explicitly teach a silicone dioxide and mineral oil.
However, the claimed invention would have been obvious over Padula and Wokovich, because a silicone dioxide and mineral oil were known in the art for the formulation of a transdermal delivery system.
For example:
1) Lebo teaches mineral oil as a drug-in-adhesive excipient, that can be used alone or in combination with other excipients. Please see page 14, lines 15 through page 15, lines 1-5, Examples 11-12 and Examples 15-17. Similar to Padula and Wokovich (see discussions above), Lebo teaches a drug-in-adhesive delivery system comprising a drug included adhesive layer, a backing layer, a release liner layer. Please see Figure 1 and page 7, lines 5-9.
2) Similar to Padula, Wokovich and Lebo (see discussions above), Gale relates transdermal delivery system (see title of the invention) and teaches using silicone dioxide in the formulation of a transdermal delivery system (see Example 1).
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Padula and Wokovich with Lebo and Gale, in order to arrive at the invention of claim 105. One skilled in the art would have had a reasonable expectation that a drug-in-adhesive consisting essentially of an organic acid (e.g., oleic acid), an alcohol (e.g., propylene glycol), silicone and mineral oil, would exhibit an enhanced permeation ability, when compared to a drug-in-adhesive only consisting essentially of an organic acid (e.g., oleic acid) and an alcohol (e.g., propylene glycol).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 107 and 109-110, the recited limitation: i) an organic acid in an amount of from 0.75-3.75 wt% (claim 107); and ii) an alcohol and silicone dioxide in an amount of from 0.1-10 wt% (claims 109-110), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was filed.


Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629